DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s after final amendment dated 10 May 2022 is acknowledged and entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 directed to a method for forming an interfacial layer non-elected without traverse.  Accordingly, claims 1-8 have been cancelled.

Allowable Subject Matter
Claims 9, 12-15, 17, and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 9 now incorporates the limitation of canceled claim 11, and is allowable for the same reasons set forth for claim 11 in the office action mailed on 15 March 2022. Claim 17 now incorporates the limitation of canceled claim 19, and is allowable for the same reasons set forth for claim 19 in the office action mailed on 15 March 2022. Claim 24 is allowable for the same reasons set forth in the office action mailed on 15 March 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764